Exhibit 10.1








VOTING AGREEMENT


BY AND AMONG


SECURITY WITH ADVANCED TECHNOLOGY, INC.


PEPPERBALL TECHNOLOGIES, INC.


AND


CERTAIN STOCKHOLDERS OF PEPPERBALL TECHNOLOGIES, INC.


DATED AS OF MAY 27, 2008







--------------------------------------------------------------------------------




VOTING AGREEMENT

        VOTING AGREEMENT (the “Agreement”), dated as of May 27, 2008, by and
among PepperBall Technologies, Inc., a Delaware corporation (“PepperBall”),
Security With Advanced Technology, Inc., a Colorado corporation (“SWAT”), and
the individuals listed on Schedule A attached hereto (each a “Stockholder” and
collectively, the “Stockholders”).

RECITALS

        WHEREAS, SWAT and PepperBall have negotiated a term sheet which
describes the terms upon which PTI Acquisition Corp., a Delaware corporation and
a wholly-owned subsidiary of SWAT (“Merger Sub”), will merge with and into
PepperBall with PepperBall surviving as the continuing entity (the “Merger
Transaction”).

        WHEREAS, as an inducement to SWAT and Merger Sub to consummate the
Merger Transaction pursuant to an agreement and plan of merger and
reorganization (the “Merger Agreement”), PepperBall and the Stockholders have
agreed to enter into this Agreement.

        WHEREAS, as of the date hereof, each Stockholder is the registered owner
of, or has the power to vote, the number of shares of common stock of PepperBall
(“PepperBall Common Stock”) and/or the number of shares of preferred stock of
PepperBall (“PepperBall Preferred Stock” and, together with the PepperBall
Common Stock, the “PepperBall Stock”); as indicated on Schedule A.

        NOW, THEREFORE for valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.     Voting of Shares.

        (a)    Voting of Shares and Proxy. During the Term (as defined below) of
this Agreement, at every meeting of the stockholders of PepperBall called, and
at every adjournment hereof, and on every action or approval by written consent
of the stockholders of PepperBall, each Stockholder shall vote (or cause to be
voted) the Shares (as defined in Section 1(b) below) owned by such Stockholder:
(i) in favor of the adoption of the Merger Agreement and the other transactions
contemplated by the Merger Agreement; (ii) against any proposal for any merger,
consolidation, sale of assets, recapitalization or other business combination
involving PepperBall (other than the Merger Transaction) or any other action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of PepperBall under the Merger
Agreement or which would result in any of the conditions to PepperBall’s
obligations under the Merger Agreement not being fulfilled; and (iii) in favor
of any other matter required under the Merger Agreement to close the Merger
Transaction.

1

--------------------------------------------------------------------------------



        (b)     “Shares” shall mean: (i) all securities of PepperBall (including
all shares of PepperBall Stock and all options, warrants and other rights to
acquire PepperBall Stock) owned by each Stockholder as of the date of this
Agreement; and (ii) all additional securities of PepperBall (including all
shares of PepperBall Stock and all additional options, warrants and other rights
to acquire PepperBall Stock) of which each Stockholder acquires ownership during
the Term of this Agreement. In the event of a stock dividend or distribution, or
any change in PepperBall Stock by reason of any stock dividend or distribution,
or any change, in PepperBall Stock by reason of any stock dividend, split-up,
recapitalization, combination, exchange of shares or the like, the term “Shares”
shall be deemed to refer to and include the Shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of the Shares may be changed or exchanged or which are received in such
transaction.

        (c)     Concurrently with the execution of this Agreement, each
Stockholder agrees to deliver to SWAT a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by law during the Term of this Agreement, with respect to the Shares
owned by each Stockholder.

2.     Restrictions on Transfer of Shares.

        (a)    Restrictions on Transfer of Shares Prior to the Consummation of
the Merger Transaction. During the Term of this Agreement, each Stockholder
hereby agrees not to take any of the following actions, except in accordance
with subsection (b) of this Section 2: (i) tender any of the Stockholder’s
Shares; (ii) sell, transfer, distribute, pledge, encumber, assign or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could reasonably be expected to, result in the disposition by any person at any
time in the future of) any of the Stockholder’s Shares; (iii) enter into any
swap or other derivatives transaction that transfers to another, in whole or in
part, any of the economic benefits or risks of ownership of any of the
Stockholder’s Shares; (iv) enforce or permit the execution of the provisions of
any redemption, share purchase or sale, recapitalization or other agreement with
PepperBall (except with respect to the approval of the Merger Agreement),
(v) deposit any of the Stockholder’s Shares into a voting trust or depositary
facility or, except as contemplated hereby, enter into a voting agreement or
arrangement with respect to any Shares or grant any proxy with respect thereto;
or (vi) enter into any contract, option or other arrangement or understanding
with respect to or consent to the offer for sale, sale, transfer, pledge,
encumbrance, assignment or other disposition of, any of its Shares (any
transaction referred to in clause (i), (ii), (iii), (iv), (v) or (vi) is
hereinafter referred to as a “Transfer”).

        (b)     Notwithstanding subsection (a) above, each Stockholder may take
an action described in subsection (a) of this Section 2 if (i) SWAT gives its
prior written consent to such action or (ii) the proposed transferee shall have
executed a counterpart of this Agreement and shall have agreed to hold such
Shares or interest in such Shares subject to all of the terms and provisions of
this Agreement.

        (c)     Except as permitted by Section 2(b), during the Term of this
Agreement, no Stockholder shall request that PepperBall or its transfer agent
register the Transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any of such Stockholder’s Shares, and each
Stockholder hereby consents to the entry of stop transfer instructions by
PepperBall of any Transfer of such Stockholder’s Shares, unless such Transfer is
made in compliance with this Agreement.

2

--------------------------------------------------------------------------------



        (d)     (d) Except as permitted by Section 2(b), during the Term of this
Agreement, PepperBall will not register the Transfer (book-entry or otherwise)
of any certificate or uncertified interest representing any of the Stockholder’s
Shares and will enter a stop transfer instruction on any Transfer attempted in
violation of this Agreement.

3.     Representations and Warranties; Additional Covenants of the Stockholders.
Each Stockholder hereby represents and warrants and covenants to SWAT as
follows:

        (a)    Authorization. Each Stockholder has the power, corporate or
otherwise, and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by each Stockholder have
been duly and validly authorized by such Stockholder and no other proceedings,
corporate or otherwise, on the part of the Stockholder is necessary to authorize
the execution and delivery of this Agreement or the performance by the
Stockholder of its obligations hereunder. The Agreement has been duly and
validly executed and delivered by the Stockholder and constitutes the legal,
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms.

        (b)    No Conflict. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
(i) conflict with or result in any breach of any provision of the certificate of
incorporation, bylaws or similar organizational documents, if any, of
Stockholder, or (ii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, amendment, cancellation or acceleration) under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
license, contract, agreement or other instrument or obligation to which
Stockholder is a party or by which any of its properties or assets including the
Shares may be bound, or (iii) violate any order, writ, injunction, decree,
judgment, permit, license, ordinance, law, statute, rule or regulation
applicable to Stockholder or any of its properties or assets including the
Shares.

        (c)    Title to Shares. Stockholder is the registered or beneficial
owner of its Shares free and clear of any lien or encumbrance, proxy or voting
restriction other than pursuant to this Agreement. Such Shares are all the
securities of PepperBall owned of record or beneficially by Stockholder on the
date of this Agreement.

        (d)    Accredited Investor. Stockholder is an “accredited investor”
within the meaning of the United States Securities and Exchange Commission
(“SEC”) Rule 501 of Regulation D, as presently in effect.

        (e)    Reliance by SWAT. Each Stockholder acknowledges that the
execution and delivery of this Agreement is a material and substantial
inducement for SWAT and Merger Sub to execute and deliver the Merger Agreement.

        (f)    Certain Actions. During the Term of this Agreement, each
Stockholder agrees not to, directly or indirectly, take any other action that
would make any representation or warranty of Stockholder contained herein untrue
or incorrect.

3

--------------------------------------------------------------------------------



        (g)    Conversion. Each Stockholder agrees to convert any shares of
PepperBall Preferred Stock held by it into PepperBall Common Stock conditioned
upon, and immediately prior to, the consummation of the Merger Transaction or to
exchange any shares of PepperBall Preferred Stock held by it for SWAT Common
Stock conditioned upon, and concurrently with, the consummation of the Merger
Transaction, in accordance with the terms of PepperBall’s Certificate of
Incorporation, as amended.

        (h)    No Solicitation. During the Term of this Agreement, except as
permitted by Section of 5.5(b) of the Merger Agreement and solely to the extent
of and in the Stockholder’s capacity as an officer or director of PepperBall,
the Stockholder will not, directly or indirectly, and will instruct the
Stockholder’s agents, representatives, affiliates, employees, officers and
directors not to, directly or indirectly, solicit, initiate or knowingly
encourage (including by way of furnishing nonpublic information), or take any
other action knowingly to facilitate, any inquires or the making of any proposal
or offer (including, without limitation, any proposal or offer to the
Stockholders of PepperBall) that constitutes, or may reasonably be expected to
lead to, any acquisition of PepperBall (an “Acquisition”), or enter into or
maintain or continue discussion or negotiate with any person or entity in
furtherance of such inquires to obtain an Acquisition, or agree to or endorse an
Acquisition, or authorize or permit any of the agents, representatives,
affiliates (other than in the case of a limited partnership, the limited
partners hereof), employees, officers and directors, to take any such action for
each Stockholder who is also an officer or director of PepperBall. Stockholder
shall notify SWAT immediately after receipt by Stockholder or any of
Stockholder’s agents, representatives, affiliates, employees, officers and
directors, of any proposal for, or inquiry respecting, an Acquisition or any
request for nonpublic information in connection with such a proposal or inquiry,
or for access to the properties, books or records of PepperBall by any person or
entity that informs or has informed PepperBall or Stockholder that it is
considering making or has made such a proposal or inquiry. Such notice to SWAT
shall indicate in reasonable detail the identity of the person making the
proposal or inquiry and the terms and conditions of such proposal or inquiry.
Stockholder immediately shall cease and cause to be terminated all existing
discussions or negotiations with any parties conducted heretofore with respect
to an Acquisition, except in respect of the transactions contemplated by this
Agreement, to the extent that such Stockholder is also an officer or director of
PepperBall. Nothing contained in this Section 3(g) shall restrict, limit or
prohibit the officers, directors, employees and principal stockholders of
PepperBall from complying with their fiduciary duties to the stockholders of
PepperBall including, without limitation, the provisions of Section 5.5(b) of
the Merger Agreement.

        (i)    Acknowledgment and Approval of the Merger Agreement. The
Stockholder hereby acknowledges and agrees that the Stockholder has received a
copy of the Merger Agreement and that the Stockholder has reviewed and
understands the terms hereof.

        (j)    Ownership. Nothing contained in this Agreement shall be deemed to
vest in SWAT any direct or indirect ownership or incidence of ownership of or
with respect to any of the Stockholder’s Shares. Except as otherwise provided
herein, all rights, ownership and economic benefits of and relating to the
Stockholder’s Shares shall remain and belong to the Stockholder, and SWAT shall
not have any authority to manage, direct, superintend, restrict, regulate,
govern, or administer any of the policies or operations of PepperBall or
exercise any power or authority to direct Stockholder in the voting of any of
Stockholder’s Shares, except as otherwise provided herein, or the performance of
Stockholder’s duties or responsibilities as a Stockholder of PepperBall.

4

--------------------------------------------------------------------------------



4.     General Provisions.

        (a)    Notices. All notices and other communications given or made
pursuant this Agreement shall be in writing and shall be deemed given, (i) five
business days following sending by registered or certified mail, postage
prepaid, (ii) when sent if sent by facsimile; provided, however, that the
facsimile is promptly confirmed by telephone confirmation thereof, (iii) when
delivered, if delivered personally to the intended recipient, and (iv) one
business day following sending by overnight delivery via a national courier
service, and in each case, addressed to a party at the following address for
such party (or at such other addresses as shall be specified by notice given in
accordance with this Section 4):

  if to SWAT:


  Security With Advanced Technology, Inc.
1722 Boxelder St., Suite 101
Louisville, CO 80027
Attention: Jeffrey McGonegal, CEO
Facsimile No.: (303) 439-0414


  with a copy to:


  Brownstein Hyatt Farber Schreck, LLP
410 17th Street, 22nd Floor
Denver, CO 80202
Attention: Adam J. Agron, Esq.
Facsimile No.: (303) 223-1111


  if to a Stockholder:


  then to the address for such Stockholder listed on the records of PepperBall


  if to PepperBall:


  PepperBall Technologies, Inc.
6142 Nancy Ridge Drive, Suite 101
San Diego, CA 92121
Attention: Eric P. Wenaas, CEO
Facsimile No.: (858) 202-0078


5

--------------------------------------------------------------------------------



  with a copy to:


  Morrison & Foerster LLP
12531 High Bluff Drive
San Diego, CA 92130
Attention: Scott M. Stanton, Esq.
Facsimile No.: (858) 720-5125


        (b)    Descriptive Headings. The descriptive headings herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

        (c)    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application hereof to any person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
hereof, in any other jurisdiction.

        (d)    Entire Agreement; Amendment; Waiver. This Agreement, the Proxy
and the Merger Agreement constitute the entire agreement of the parties and
supersede all prior agreements and undertakings, both written and oral, between
the parties, or any of them, with respect to the subject matter hereof and
hereof. This Agreement may not be amended or modified except in an instrument in
writing signed by, or on behalf of, the parties hereto. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver hereof, nor shall any single or partial exercise hereof preclude any
other or further exercise hereof or the exercise of any other right, power or
privilege.

        (e)    Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, however, that neither
this Agreement nor any of the rights, interests or obligations of the parties
hereto may be assigned by SWAT, on the one hand, or any Stockholder, on the
other hand, by operation of law or otherwise without the prior written consent
of the other party.

        (f)    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.

6

--------------------------------------------------------------------------------



        (g)    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
the choice of law principles hereof.

        (h)    Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.

        (i)    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

        (j)    Termination. This Agreement and the Proxy and all obligations of
the parties hereunder and thereunder, shall be effective as of the date first
set forth above and terminate immediately, without any further action being
required, upon the earlier of (i) any termination of the Merger Agreement and
(ii) the consummation of the Merger Transaction (the “Term”).

        (k)    Further Assurance. Each party to this Agreement agrees (i) to
furnish upon request to the other party such further information, (ii) to
execute and deliver to the other party such other documents and (iii) to do such
other acts and things as the other party reasonably requests for the purpose of
carrying out the intent of this Agreement and the documents and instruments
referred to herein.

        (l)    Interpretation. The words “hereof,” “herein,” “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
section and exhibit references are to the sections and exhibits of this
Agreement unless otherwise specified. Whenever the words “include,” “includes,”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” All terms defined in this Agreement shall
have the defined meanings contained herein when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any agreement, instrument, or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument, or statute as from time to time
amended, qualified or supplemented, including (in the case of agreements and
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and all attachments thereto and instruments
incorporated therein. References to a person are also to its permitted
successors and assigns. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

"PepperBall"

PepperBall Technologies, Inc.
By: /s/ Eric P. Wenaas
Name: Eric P. Wenaas
Title: Chief Executive Officer "SWAT"

Security With Advanced Technology, Inc.
By: /s/ Jeffrey McGonegal
Name: Jeffrey McGonegal
Title: Chief Executive Officer


"STOCKHOLDERS"

/s/ Eric P. Wenaas
Eric P. Wenaas

The John C. Stiska Trust dtd 11/14/00

/s/ John C. Stiska
John C. Stiska, Trustee

Nash Family Trust, dtd 3/18/80, as amended

/s/ Jeffrey M. Nash
Jeffrey M. Nash, Trustee

/s/ Jack Fitzpatrick
Jack Fitzpatrick

Collato Family Trust dtd 1/9/89

/s/ Richard Collato
Richard Collato, Trustee

--------------------------------------------------------------------------------



SCHEDULE A

STOCKHOLDERS

Name
Eric P. Wenaas
Eric P. Wenaas
Eric P. Wenaas

Collato Family Trust dtd 1/9/89

Jack Fitzpatrick

Nash Family Trust dtd 3/18/80, as amended
Nash Family Trust dtd 3/18/80, as amended
Nash Family Trust dtd 3/18/80, as amended

John C. Stiska Trust dtd 11/14/00
John C. Stiska Trust dtd 11/14/00
John C. Stiska Trust dtd 11/14/00 Number and Type of Shares
4,526,358; Common Stock
137,194; Series A Convertible Preferred Stock
869,567; Series B Convertible Preferred Stock

75,665; Common Stock

135,664; Common Stock

1,104,035; Common Stock
3,058; Series A Convertible Preferred Stock
19,386; Series B Convertible Preferred Stock

1,056,194; Common Stock
3,058; Series A Convertible Preferred Stock
19,386; Series B Convertible Preferred Stock




--------------------------------------------------------------------------------



EXHIBIT A

IRREVOCABLE PROXY

        The undersigned Stockholder of PepperBall Technologies, Inc., a Delaware
corporation (“PepperBall”), hereby irrevocably (to the fullest extent permitted
by law), but subject to the termination provisions hereof, appoints Security
With Advanced Technology, Inc., a Colorado corporation (“SWAT”), as the sole and
exclusive attorney and proxy of the undersigned, with full power of substitution
and resubstitution, to vote and exercise all voting rights (to the full extent
that the undersigned is entitled to do so) with respect to all of the shares of
PepperBall that now are or hereafter may be beneficially owned by the
undersigned, and any and all other shares or securities of PepperBall issued or
issuable in respect hereof on or after the date hereof (collectively, the
“Shares”) in accordance with the terms of this Proxy. The Shares beneficially
owned by the undersigned Stockholder of PepperBall as of the date of this Proxy
are listed on the final page of this Proxy. Upon the undersigned’s execution of
this Proxy, any and all prior proxies given by the undersigned with respect to
any Shares are hereby revoked and the undersigned agrees not to grant any
subsequent proxies with respect to the Shares and the matters set forth in the
third paragraph hereof.

        This Proxy is irrevocable (to the fullest extent permitted by law),
subject to the termination provisions hereof, is coupled with an interest and is
granted pursuant to that certain Voting Agreement of even date herewith by and
among PepperBall, SWAT and the undersigned Stockholder (the “Voting Agreement”).

        SWAT is hereby authorized and empowered by the undersigned to act as the
undersigned’s attorney and proxy to vote the Shares, and to exercise all voting,
consent and similar rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents) at every annual, special or adjourned meeting of stockholders of
PepperBall and in every written consent in lieu of such meeting: (i) in favor of
the adoption of the Merger Agreement and the other transactions contemplated by
the Merger Agreement, (ii) against any proposal for any merger, consolidation,
sale of assets, recapitalization or other business combination involving
PepperBall (other than the Merger Transaction) or any other action or agreement
that would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of PepperBall under the Merger Agreement or which
would result in any of the conditions to PepperBall’s obligations under the
Merger Agreement not being fulfilled, and (iii) in favor of any other matter
required under the Merger Agreement to close the Merger Transaction.

        SWAT may not exercise this Proxy on any other matter except as provided
above. The undersigned Stockholder may vote the Shares on all other matters.

        Any obligation of the undersigned hereunder shall be binding upon the
successors and permitted assigns of the undersigned.

        This Proxy is irrevocable (to the fullest extent permitted by law),
subject to the termination provisions hereof.

A-1

--------------------------------------------------------------------------------



        This Proxy, and all obligations of the undersigned hereunder, shall
terminate immediately, without any further action being required, upon the
earlier of (i) any termination of the Merger Agreement and (ii) the consummation
of the Merger Transaction.

  Dated: May 27, 2008


"STOCKHOLDERS"

--------------------------------------------------------------------------------

Shares of
Common Stock

--------------------------------------------------------------------------------

Shares of
Preferred Stock

--------------------------------------------------------------------------------

/s/ Eric P. Wenaas      4,526,358    1,006,761   Eric P. Wenaas     /s/ John C.
Stiska     1,056,194    22,444   John C. Stiska, Trustee   The John C. Stiska
Trust dtd 11/14/00     /s/ Jeffrey M. Nash and Kathleen L. Nash     1,104,035  
 22,444   Jeffrey M. Nash and Kathleen L. Nash, Trustees   Nash Family Trust,
dtd 3/18/80, as amended     /s/ Jack Fitzpatrick     135,664    0   Jack
Fitzpatrick     By: /s/ Richard Collato     75,665    0   Richard Collato,
Trustee   Collato Family Trust dtd 1/9/89  









[Signature Page to Irrevocable Proxy]







A-2

--------------------------------------------------------------------------------

